Citation Nr: 0105190	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
VA death pension benefits in the amount of $15,280.00 was 
timely filed.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  He died in September 1993.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).


FINDINGS OF FACT

1.  In August 1997, the RO received verification that the 
appellant had received undisclosed income; the overpayment of 
death pension benefits at issue ensued.

2.  By letter dated September 25, 1997, the appellant was 
notified of the overpayment of $15,280.00 and was informed of 
her right to request a waiver of the debt within 180 days of 
that letter.

3.  The appellant's request for waiver of recovery of the 
overpayment of death pension benefits was received by VA on 
April 14, 1998.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of death pension benefits in the amount of 
$15,280.00 was not timely received.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.963 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted an application for VA death pension 
benefits in November 1993 and thereafter began to receive 
such benefits effective from December 1993.  In an August 
1997 letter, the RO informed the appellant that it had 
learned of previously undisclosed income that she had 
received in April 1994.  Therefore, it proposed to reduce her 
death pension benefits and informed her that the adjustment 
would result in an overpayment of benefits.  The RO informed 
the appellant of her rights to submit evidence, to attend a 
personal hearing, and to acquire representation.  That same 
month, the appellant certified that the RO's accounting of 
the previously unreported income was correct.

By letter dated September 1997, the RO informed the appellant 
that her death pension benefits had been terminated effective 
February 1, 1994, and again informed her that the adjustment 
resulted in an overpayment.  According to information from 
the Veterans Benefits Administration Debt Management Center 
(DMC) Centralized Accounts Receivable Online System (CAROLS), 
the date of dispatch of the DMC's notice to the appellant of 
the amount of her overpayment and of her right to request 
waiver of the debt was September 25, 1997.  In addition, a 
signed, written certification from DMC specifies the date of 
dispatch of the initial notice as September 25, 1997.

The appellant's request for waiver of recovery of overpayment 
was received on April 14, 1998.  That same month, the RO 
Committee on Waivers and Compromises denied the appellant's 
request for waiver of overpayment because her request was not 
received within 180 days from the date of notification of the 
indebtedness.  

In June 1999 and November 2000, the appellant appeared for 
hearings before an RO hearing officer and the undersigned 
Board Member, respectively.  She testified that she did not 
know about the 180-day time limit for requesting a waiver of 
overpayment.  She believed that she must have received the 
notification letter but she either did not specifically 
remember it or she did not understand it.  She also said that 
she had lost everything in a fire and was unable to repay the 
debt as a single parent.  The appellant also stated that the 
Internal Revenue Service had take a large sum of money that 
had been left in a retirement account for her and her 
children.  

The applicable law provides that an application for waiver of 
recovery of any monetary benefit will be considered only if 
received within 180 days following the date of notice of 
indebtedness by VA to the debtor.  The Secretary shall 
include in the notification to the payee a statement of the 
right of the payee to submit an application for a waiver 
under this subsection and a description of the procedures for 
submitting the application.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963 (2000).  The regulation also 
provides that the 180-day period may be extended if the 
individual requesting waiver demonstrates that, as result of 
an error by VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  In such cases, the 180-day 
period may be computed from the actual date of receipt of the 
notice of indebtedness.  38 C.F.R. § 1.963(b)(2).  

In the present case, the Board finds that the evidence of 
record establishes that the appellant was notified of her 
death pension benefits overpayment and of her right to 
request a waiver of that debt in September 1997.  In so 
finding, the Board accords substantial weight to the 
information submitted by the DMC.  See OF Bulletin 99.GC1.04 
(May 14, 1999).  Furthermore, the appellant has not disputed 
that she received notice, but rather that she did not 
understand it and did not seek immediate clarification in the 
midst of other events, apparently including a fire.  In any 
case, because the appellant did not submit a request for 
waiver of recovery of the overpayment within the 180 day time 
limit set by law after receipt of the notice, the record 
affords no basis for allowance of the appeal.  The exception 
for extending the 180-day period does not contemplate those 
situations, such as in this case, where matters arise after 
the debtor receives notice but does not take timely action to 
request waiver of recovery of the overpayment.  The Board is 
unable to reach equitable factos such as the appellant's 
inability to repay the debt because the question of whether 
the overpayment may be waived is not reached in the absence 
of a timely request.  

The Board also notes that the appellant appears to have been 
given a one-year period to appeal the notice of the 
retroactive termination of her death pension benefits by 
letter from the RO on September 11, 1997 (enclosed VA Form 
21-8767), but at this point the appellant had not been 
notified of the amount of the overpayment and she did not 
dispute the creation of the debt as a result of unreported 
income several years earlier.  Thus, her April 1998 waiver 
request may not be considered timely on the basis of the 
longer appeal rights stemming from the September 11, 1997 
letter.  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of VA death pension benefits in the amount of 
$15,280.00 was not timely submitted.  The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeal

 

